tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service washington d c date contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you are not operated exclusively for exempt purposes within the meaning of code sec_501 because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we wili make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely karen schiller acting director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter tax exemft and government entities division department of the treasury internal_revenue_service washington d c date uniform issue list numbers contact person identification_number contact number fax number employer_identification_number legend a’ b c d e w x y z dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below your articles of incorporation provide that you are organized for charitable facts purposes and specifically to preserve and develop digital resources eg websites that provide valuable scientific and educational information on a according to your bylaws your particular primary objective and purpose is to maintain enhance copy or move the resources even in the owner's absence identify important digital a resources that are run on a not-for-profit basis and offer to at least preserve and when possible develop the content of these resources owners of such resources that agree to such an offer a member resource would be expected to transfer ownership or to provide sufficient license to their resources so that you could further your bylaws state that one of your primary goals is to raise money to maintain the member resources according to the bylaws you would expect each owner of a member resource to raise the money necessary to maintain that resource plus a small additional_amount that would go into a common fund for shared services or to help cover potential financial shortfalls incurred by other resources you plan to provide the financial umbrella for these transactions you plan to raise money through gifts donations or other means funds you raise through a particular resource would go to you and be used for the preservation and development of that particular resource according to your application you expect your first member resource to be b b has been developed and is owned by w and x both whom are your directors and founders b contains over big_number images contributed by over people formerly all expenses for this resource have been paid_by w essentially as a hobby however since your formation you have raised approximately dollar_figure to pay for b’s webhosting costs you will execute a memorandum of understanding mou between you w and x for a licensing agreement which includes maintenance of b once the mou is signed and contingent on your receipt of sec_501 status b will develop pages within the site for requesting donations add support for f and create a page of recommended a related equipment that will earn referral fees from appropriate commercial entities w and x will continue to maintain b you expect other digital a resources to apply to become member resources once you have been recognized as a sec_501 organization one potential member resource is c y and z created and developed c y is one of your directors yandz have paid c’s expenses to date out of pocket and through advertising revenue from ef you have not worked out an arrangement for the maintenance of c but you anticipate the arrangement to be similar to the one with b another digital a resource that you anticipate will become a member resource is d which is currently under development by x should c and d become member resources you would expect to provide them first with webhosting funds then if sufficient funds are generated through donations and other funding mechanisms you might also provide them with funding for new software development you plan to take an active role in identifying additional resources that meet the criteria for membership and invite those resources to apply to become member resources you expect the primary form of fund raising to be donations from the users of member resources grants and to a lesser extent advertising revenue or referral fees from commercial websites such as f you will allow a donor to specify which member resources will receive a portion of their donations your board will specify a percentage of each donation to go towards the common fund to be added to amounts contributed by the ownérs of the member resources your website will include pages for requesting donations and is likely to add support for f money raised through your website will go into a general fund to support your expenses and if additional funds remain to support the member resources on an as-needed basis at the discretion of your board_of directors you expect to receive donations in the form of copyrights for photographs text or other media used in the various supported digital resources donors will be encouraged to make restriction-free contributions of copyrighted material however if the donor is concerned about the commercial use of their contributions they can request commercial-free licensed use of their copyrighted material in the event you receive a grant or other money for improving one or more of the digital resources the person who maintains or owns the resource will be the person to make the improvements it is also possible that one of your directors or officers will also maintain the site you will select individuals to receive benefits from your services based solely on the merit of the a resource they have supported and after review by your board_of directors should you generate sufficient financial resources to support a software developer you want an individual skilled with the existing software even if they are on your board_of directors the software developer's expected rate of pay would be at or below the current market price regardless of the skills needed to maintain a digital a resource it is expected that people associated with the individual resources will retain rights to some or all of a given resource however you expect the owners of member resources to grant you licenses that allow individuals of your choosing to maintain and develop those resource sites copyrights for b’s website however w and x provided you with licenses for the software they have created which allow you to maintain and develop b’s website for example w and x hold all images text and software you may take ownership of the copyrights for at least some of the photographs text or other media used in the various supported digital resources particularly in the event of the death of the copyright holder you plan to make available to the public in digital form all copyrighted materials owned by you some copyrighted materials may only be available to the public for non-commercial purposes other copyrighted material available to the public will be licensable for commercial purposes using criteria established by the board_of directors or other media may only be available under a commercial license in addition higher quality versions of the images law sec_501 provides exemption from federal_income_tax for organizations that are organized and operated exclusively for religious educational charitable or other specified exempt_purpose no part of the net_income of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 states that the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 states that an organization is not described in sec_501 unless it is both organized and operated exclusively for one or more of the purposes specified in such section sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more of the purposes specified in sec_501 unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_55_231 1955_1_cb_72 holds that an organization whose primary purpose is to promote the circulation of books of one of its incorporators and whose activities consist of purchasing such works and making them available for public use is not organized and operated exclusively for educational_purposes within the meaning of sec_501 revrul_55_610 1955_2_cb_262 holds that an organization formed to operate the activities which its principal founder conducted as his personal undertaking or hobby in prior years and which plans to reimburse its founder for the expenses_incurred by him in prior years in the conduct of these activities is not entitled to exemption from income_tax under sec_501 because a portion of its net_earnings will inure to the benefit of its founder revrul_70_186 1970_1_cb_129 concerns an organization formed to preserve a lake as a dublic recreational facility and to improve the condition of the water in the lake to enhance its recreational features it is financed by contributions from lake front property owners from members of the community adjacent to the lake and from municipalities bordering the lake the organization's principal activity is to treat the water to remove algae and to otherwise improve the condition of the water for recreational purposes the ruling finds that the benefits to be derived from the organization’s activities flow principally to the general_public through the maintenance and improvement of public recreational facilities any private benefits derived by the lake front property owners do not lessen the public benefits flowing from the organization's operations in fact it would be impossible for the organization to accomplish its purposes without providing benefits to the lake front property owners accordingly the organization is exempt under sec_501 revrul_75_286 1975_2_cb_210 concerns an organization that was formed by the residents of a city block to preserve and beautify that block to improve all public its activities facilities within the block and to prevent physical deterioration of the block consist of paying the city government to plant trees on public property within the block organizing residents to pick up litter and refuse on the public streets and sidewalks within the block and encouraging other activities to beautify the block much of the public area improved by the organization is part of the public roadway lying between the sidewalk and the street in front of private property owned by members of the organizaiion membership in the organization is restricted to residents of the block and those owning property or operating businesses there the ruling holds that the restricted nature of the organization’s membership and the limited area in which its improvements are made indicate that it is organized and operated to serve the private interests of its members within the meaning of sec_1_501_c_3_-1 by enhancing the value of the roadway sections abutted by property of its members the organization is enhancing the value of its members’ property rights accordingly the organization does not qualify for exemption under sec_501 revrul_76_206 1976_1_cb_154 considered an organization formed to promote broadcasting of classical music in a particular community the organization carried on a variety of activities designed to stimulate public interest in the classical music programs of a for-profit radio station and thereby enable the station to continue broadcasting such music the activities included soliciting sponsors soliciting subscriptions to the station's program guide and distributing pamphlets and bumper stickers ef ouraging people to listen to the station the organization's board_of directors represented the community at large and did not include any representatives of the for- profit radio station the revenue_ruling concludes that the organization's activities enable the radio station to increase its total revenues and therefore benefit the for-profit radio station in more than an incidental way therefore the organization is serving a private rather than a public interest and does not qualify for exemption in 326_us_279 the supreme court held that in order to fall within the claimed exemption from social_security_taxes as a corporation organized and operated exclusively for scientific or educational_purposes within the meaning of sec_811 of the social_security act an organization must be devoted to educational_purposes exclusively this plainly means that the presence of a single non-educational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes it thus becomes unnecessary to determine the correctness of the educational characterization of petitioner's operations it being apparent beyond dispute that an important if not the primary pursuit of petitioner's organization is to promote not only an ethical but also a profitable business community the exemption is therefore unavailable to petitioner in 412_f2d_1197 cert_denied 397_us_1009 the organization derived more than of its income from the sales of services tapes and books the founder was paid a salary at first and later received of the organization’s gross_income in lieu of salary the organization provided an automobile and housing for the founder he also derived royalties from books lecture fees and commissions and members of his family received loans and rental income from the organization and payments for services never rendered on these facts the court held that inurement was present justifying denial of exemption in 70_tc_352 the tax_court said that under the operational_test of sec_1_501_c_3_-1 the purpose toward which an organization’s activities are directed and not the nature of the activities themselves is ultimately dispositive of the organization’s right to be classified as a sec_501 organization although the petitioner is engaged in only one activity it is possible for such an activity to be carried on for more than one purpose the critical inquiry is whether petitioner's primary purpose for engaging in its sole activity is an exempt_purpose or whether its primary purpose is the nonexempt one of operating a commercial business producing net profits for petitioner in christian manner int'l inc v comm’r t c the petitioner which was organized for religious and educational_purposes published and sold books that were written by its founder willie d smith looking at the purposes served by the petitioner's primary activity the publication of smith’s books the tax_court found that the actual purpose for the organization of petitioner was for the private benefit of smith ie to publish smith’s books and provide him with an outlet for the exposition of his theories on the end of time the court concluded that even if publication of smith’s books was in part in furtherance of religious or educational_purposes petitioner would still not qualify for exemption under sec_501 because a substantial part of the activity it engaged in was in furtherance of a purpose to benefit smith personally rather than to benefit the public at large it was assumed that the in wendy l parker rehab found inc v_ comm’r tcmemo_1986_348 an organization that was established to help coma victims anticipated disbursing thirty percent of its funds to its founder to be used to pay for the founder's daughter's medical_care the court said that the distribution of funds for the benefit of the founder's daughter assists her family in providing for her care and thus relieves the family of the economic burden of providing such care consequently the court found that there was a prohibitive benefit from the organization's funds that inures to the benefit of private individuals the court said that the founder’s control_over the organization was not in itself fatal to its cause but that the organization’s selection of the founder’s daughter as a substantial beneficiary of its disbursements was the determinative factor in the case inurement of a benefit to private individuals whether monetary or not as a result of contributions made to a purportedly exempt_organization is proscribed in easter house v united_states cl_ct the plaintiff provided loans to three organizations which the plaintiffs founder was either employed by or owned though the plaintiff argued that the loans should not disqualify it from exempt status because they were made for charitable purposes the court said that the fact that the loans were made shows that companies controlled by the founder had a source of loan credit in plaintiff the existence of a source of credit is what is important under the totality of facts the court concluded that plaintiff's net_earnings inured to the benefit of its founder recognition of exemption we have determined that you do not qualify as an organization described in sec_501 rather we find that you are precluded from exemption both because your net_earnings inure to the benefit of private shareholders or individuals within the meaning of sec_1_501_c_3_-1 and because you are organized and operated for the benefit of private interests within the meaning of sec_1 c - d ii must be organized and operated exclusively for a purpose described in sec_501 sec_1_501_c_3_-1 you will be regarded as operated exclusively for an exempt_purpose only if you engage primarily in activities which accomplish an exempt_purpose specified in sec_501 you will not be so regarded if more than an insubstantial part of your activities is not in furtherance of an exempt_purpose sec_1 c -1 c based on the information you have submitted in support of your application_for to qualify for exemption as an organization described in sec_501 you analysis inurement you are not operated exclusively for exempt purposes if your net_earnings inure in whole or in part to the benefit of private individuals sec_4 c -1 c a private individual is a person having a personal and private interest in your activities sec_1_501_a_-1 the most obvious class of persons who will be regarded as private individuals are the members of the board_of directors of a nonprofit organization those persons are in control of the organization and can because of their positions and legal authority under state law influence the use or distribution of its assets even for purposes that would not otherwise further the charitable purposes of the organization see eg founding church of scientology v united_states f 2d pincite inurement of net_earnings includes more than a benefit derived from net profits inurement of contributions is as fatal to exempt status as inurement of net_earnings wendy l parker rehab found v comm’r t c memo net_earnings may inure to an individual in ways other than the payment of excessive_salaries inurement of net_earnings can result from non-fair market_value or noncompensatory transactions that result in economic benefits flowing from the exempt_organization to a private individual or persons related to that individual easter house v united_states cl_ct pincite as we understand your application one of your purposes is to raise funds that will be used to maintain and develop member resources you will develop pages within the member resource’s website for the purpose of soliciting contributions and earning referral fees from commercial entities you will use these contributions and fees to pay the webhosting fees of the member resources and for software development and resource improvement these payments will be made to the owner of the resource your first member resource is b b is owned operated and maintained by w and x you anticipate that c and d will also become member resources c is operated and maintained by y and z d is operated and maintained by x w x and y are your founders and directors by soliciting contributions and fees that you will pay to w x and y to maintain and develop a resources that they currently own operate and maintain you are allowing your net_earnings to inure to the benefit of private individuals within the meaning of sec_1_501_c_3_-1 your operations are similar to those described in revrul_55_231 revrul_55_610 and christian manner int'l v comm'r in revrul_55_231 and christian manner int'l v comm’r it was ruled that an organization was not organized and operated exclusively for exempt purposes within the meaning of sec_501 because its primary purpose was to disseminate to the public books written by its incorporator similarly you appear to be operated to provide funds to maintain and develop web sites created by your incorporators and directors in revrul_55_610 it was ruled that an organization’s net_earnings inured to the benefit of a private individual - the organization’s founder - because it assumed the activities which the founder conducted as a persona undertaking and hobby and reimbursed the founder for the expenses he incurred in the conduct of those activities similarly you plan to assume the costs of maintaining and developing b c and d all of which are personal undertakings or hobbies of your founders and directors w x and y you plan to use contributions to pay webhosting fees and development costs previously borne by w x and y while allowing them to retain ownership of those resources you also may pay development fees to w x and y to carry on the development of their own resources as in easter house and wendy l parker rehab the determinative factor in finding inurement is not that you raise funds to cover the operating and development expenses of digital a-related resources but that you have selected or contemplate selecting your founders’ resources as the substantial beneficiaries of your operations private benefit you are not operated exclusively for exempt purposes unless you serve a public better business bureau v united_states us pincite one of your primary purposes is to raise money to maintain your member rather than a private interest to meet this requirement you must demonstrate that you are not operated for the benefit of private interests such as those of your creators sec_1_501_c_3_-1 your purpose rather than the nature of your activities determines whether you are entitled to tax-exempt status b s w group inc v comm'r t c pincite a single non-exempt purpose if substantial in nature will disqualify you from qualification under sec_501 determining your purpose is a factual question which concerns both your actual as well as the stated purposes for the existence of your organization and the activities you engage in to accomplish those purposes christian manner intl v commrr t c pincite resources and one of your primary activities is to provide the financial umbrella for these transactions you will raise funds through your members’ websites by creating pages for requesting donations adding support for f and creating pages of recommended a-related equipment by which you will earn referral fees you will use these donations and fees to pay the webhosting expenses of your member resources b c and d as well as to pay the owners of your member resources to develop and maintain their resources it is unclear that by acting as a financial umbrella for a-related websites you are necessarily operating in furtherance of any charitable or educational purpose but even assuming that b c and d are educational resources and that your support of those resources is in part in furtherance of educational_purposes you still would not qualify for exempt under sec_501 because a substantial part of your activities is in furtherance of a purpose to benefit private persons namely w x y and z see christian manner int'l inc v comm’r t c pincite whiie the organization described in revrul_70_186 preserved and improved a lake for public recreational purposes the benefits of which flowed principally to the public and only incidentally to lake front property owners your activities do not patently improve the educational value or public availability of b c and d but they do create fund raising opportunities to defray the personal expenses of w x y and z you are like the organization described in revrul_75_286 which although its activities ostensibly served to preserve public space in large measure served to enhance the property rights of its limited number of members you too affect to support publicly- available a-resources although your activities principally serve the purpose of raising funds for a limited membership - b c and d similarly like the organization described in revrul_76_206 that in the course of promoting classical music engaged in activities with the more than incidental purpose of benefitting the private interests of a for-profit radio station you in the course of promoti ig a-related resources engage in activities with a more than incidental purpose of benefiting resources owned by particular private individuals namely w x y and z therefore we find that you are organized and operated to serve the private interests of your members within the meaning of sec_1_501_c_3_-1 accordingly you do not qualify for exemption from federal_income_tax under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration undei penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you procedures you must file a proper power_of_attorney form_2848 power_of_attorney if you want representation during the conference and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs to this address constitution avenue nw washington dc if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any - please send your protest statement form_2848 and any supporting documents internal_revenue_service te_ge se t eo ra t exempt_organizations technical group you may also fax your statement using the fax number shown in the heading of if you fax your statement please call the person identified in the heading of further action determination_letter that letter will provide information about filing tax returns and other matters sos this letter this ietter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
